DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2020 is being considered by the examiner.

Response to Amendment
	The Preliminary Amendment filed 4/7/2020 is acknowledged.  Claims 1-14 are cancelled; claims 15-28 are newly added; claims 15-28 are pending in the Application.

Claim Objections
Claims 16, 18, and 20-25 are objected to because of the following informalities:  
Claims 16 and 18 each recite “superior to”.  Examiner suggests changing this to -- greater than --.
Claims 20, 21, and 24 recite “superior or equal to”.  Examiner suggests changing this to -- greater than or equal to --.
Claims 22, 23, and 25 recite “is taken equal as” or “is taken equal to” which are awkward.  Consider revising.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15 and 28 recite:
“choosing the crib diameter as a function of the temporary crib diameter”, however, the Specification does not describe this “function”.  What is it?  How is the crib diameter chosen based on this function?
“choosing the crib diameter being configured so that, when a step cribbing configuration is destined to be applied…etc”.  Firstly, the word “when” causes the claim to be indefinite as it is unclear if this limitation is being positively recited.  Does this choosing only happen when a step cribbing configuration is going to be applied to the lens?  Also, what is a “step cribbing configuration”?  This term is not defined by the Specification in such a way as to convey how it is defined.
“said crib diameter is chosen among at least one predetermined discrete value”, however, the Specification does not disclose how the discrete value(s) is “predetermined”.  How is this predetermination carried out?
For these reasons claims 15-28 are rendered indefinite.
	Claim 17 sets forth “a surface extension configuration”.  The Specification does not explain or define what this term means or what it means to apply it to the operating surfacing.
	Claim 18 recites “wherein said one or more predetermined discrete value is formed by a single value”.  It is unclear what this means.  What is being “formed”?  Is there a calculation taking place to form this one or more discrete value(s)?
	Claim 23 sets forth “the maximum radius” which lacks antecedence.  What is this maximum radius in reference to?  The lens blank, the frame, the crib diameter?
	Claim 24 sets forth “the reference point of the lens blank which is farthest away from said center”, however, there has not been a step of providing any reference point(s) on the lens.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-28, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (US 20090135371).
	Regarding these claims Joseph teaches:
Claim 15 (New): A method of preparing a lens blank for a further operation of surfacing of said lens blank configured to transform the lens blank into a surfaced lens at the end thereof for further transformation into a lens having a lens shape and destined to be coupled to a frame, the operation of surfacing including processing the lens blank so that the surfaced lens exhibits a crib diameter, the method being implemented using a processing module and comprising: 
based on input data which define the lens shape, defining a temporary crib diameter  so that said temporary crib diameter satisfies a set of constraints which includes at least: a first constraint whereby the temporary crib diameter is large enough for the surfaced lens having said temporary crib diameter to be suitable to be processed into said lens, and a second constraint whereby the temporary crib diameter is large enough for the surfaced lens having said temporary crib diameter to include a plurality of reference points defined on the lens blank and which together identify an optical center of the lens; and choosing the crib diameter as a function of the temporary crib diameter, said choosing the crib diameter being configured so that, when a step cribbing configuration is destined to be applied to the operation of surfacing, said crib diameter is chosen among at least one predetermined discrete value (Figs 1, 3, and 4; ¶¶ [0010-14]).  
Claim 16 (New): The method according to claim 15, wherein the crib diameter is chosen as corresponding to the smallest discrete value which is superior to the temporary crib diameter (¶¶ [0011]).  
Claim 17 (New): The method of claim 15, further comprising, when a surface extension configuration is destined to be applied to the operation of surfacing, generating a surface file to be used during the operation of surfacing for generating the lens shape so that the lens shape is circular with a diameter corresponding to the crib diameter (¶ [0016]).  
Claim 18 (New): The method of claim 17, wherein the crib diameter is chosen as corresponding to the smallest discrete value which is superior to the temporary crib diameter, and wherein said one or more predetermined discrete value is formed by a single value (¶ [0011]).  
Claim 19 (New): The method of claim 15, wherein the temporary crib diameter is chosen as the smallest value which satisfies said set of constraints (Fig 3).  
Claim 20 (New): The method of claim 15, wherein the set of constraints includes a third constraint according to which the temporary crib diameter is superior or equal to a minimum crib diameter of an apparatus destined to be used to reduce the diameter of the lens blank during the operation of surfacing (¶ [0016]).  
Claim 21 (New): The method of claim 15, wherein, for satisfying the first constraint, the temporary crib diameter is taken as superior or equal to a lens shape parameter defined based on twice a maximum radius of the lens shape (Fig 3).  
Claim 22 (New): The method of claim 15, wherein the lens shape parameter is taken equal as twice the radius of the lens shape when the generated lens shape is circular (Fig 3).  
Claim 23 (New): The method of claim 15, wherein the lens shape parameter is taken equal as twice the sum of the maximum radius and of a margin defined based on a shape of the frame the lens is destined to be coupled to (Fig 3).  
Claim 24 (New): The method of claim 15, wherein for satisfying the second constraint, the temporary crib diameter is chosen superior or equal to a reference parameter defined based on twice a distance between a center of the lens shape in a blocking and turning referential of the lens blank during the operation of surfacing and the reference point of the lens blank which is the farthest away from said center (¶ [0011, 16]; Fig 1).  
Claim 25 (New): The method according to claim 24, wherein the reference parameter is taken equal to twice the sum of said distance and of a predetermined margin (¶ [0010]).  
Claim 26 (New): A non-transitory computer-readable medium comprising a computer program stored thereon and including instructions for the implementation of the method according to claim 15 when the instructions are executed by a processor (¶¶ [0010-16]).  
Claim 27 (New): A method of surfacing a lens blank configured to transform the lens blank into a surfaced lens at the end thereof for further transformation into a lens having a lens shape and destined to be coupled to a frame, the method comprising: preparing the lens blank for surfacing using a method of preparing a lens blank claim 15 to obtain a crib diameter; and surfacing the lens blank, said surfacing the lens blank including processing the lens blank so that the surfaced lens exhibits the crib diameter (Figs 1, 3, and 4; ¶¶ [0010-16]).  
Claim 28 (New): A device for preparing a lens blank for a further operation of surfacing of said lens blank configured to transform the lens blank into a surfaced lens having a lens shape at the end thereof for further transformation into a lens to be coupled to a frame, the operation of surfacing including processing the lens blank so that the surfaced lens exhibits a crib diameter, the device comprising: a processing module configured to: based on input data which define the lens shape, define a temporary crib diameter so that said temporary crib diameter satisfies a set of constraints which includes at least: a first constraint whereby the temporary crib diameter is large enough for the surfaced lens having said temporary crib diameter to be suitable to be processed into said lens, a second constraint whereby the temporary crib diameter is large enough for the surfaced lens having said temporary crib diameter to include a plurality of reference points defined on the lens blank and which together identify an optical center of the lens, and choose the crib diameter as a function of the temporary crib diameter, the processing module being configured to choose the crib diameter so that, in response to a step cribbing configuration being destined to be applied to the operation of surfacing, said crib diameter is chosen among at least one predetermined discrete value (Figs 1, 3, and 4; ¶¶ [0010-16]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akiyama and Brennan are cited for teaching similar apparatuses/methods as the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723